Citation Nr: 0614218	
Decision Date: 05/16/06    Archive Date: 05/25/06

DOCKET NO.  01-05 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from June 1944 to July 1945.  
He died in June 2000.  The appellant is his widow.

This appeal to the Board of Veterans Appeals (Board) arises 
from an August 2000 rating action that denied service 
connection for the cause of the veteran's death, and DIC 
pursuant to the provisions of 38 U.S.C.A. § 1318.  The 
appellant filed a Notice of Disagreement subsequently in 
August 2000, and the RO issued a Statement of the Case (SOC) 
in April 2001 and a Supplemental SOC (SSOC) in May 2001.  The 
appellant filed a Substantive Appeal in June 2001.  The RO 
issued SSOCs in July 2002, May 2003, and April and July 2005.

In February 2006, the appellant testified at a Board hearing 
before the undersigned Veterans Law Judge in Washington, 
D.C.; a transcript of the hearing is of record.

For the reason expressed below, the issue on appeal is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the appellant when further 
action, on her part, is required.


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A.         § 
5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above, the Board finds 
that all notification action needed to render a fair decision 
on the claims on appeal has not been accomplished.  

The Board notes that the record does not include any 
correspondence from the RO to the appellant that specifically 
addresses the VCAA duties to notify and assist, or that 
sufficiently addresses the duty, imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), requiring VA to explain 
what evidence will be obtained by whom.  See Charles v. 
Principi, 16 Vet. App. 370 (2002); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Action by the RO is required to 
satisfy the notification provisions of the VCAA.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d 1339 (Fed. Cir. 2003).  

Hence, a remand of these matters for full compliance with the 
VCAA's notice requirements is warranted.  The RO's notice 
letter to the appellant should explain that she has a full 
one-year period for response.  See 38 U.S.C.A. § 5103 (West 
2002); but see also 38 U.S.C.A. § 5103(b)(3)) (West Supp. 
2004) (amending the relevant statute to clarify that VA may 
make a decision on a claim before the expiration of the one-
year VCAA notice period).  The RO's letter should also invite 
the appellant to submit all pertinent evidence in her 
possession, and ensure that its notice to her meets the 
requirements of the recent decision of the U.S. Court of 
Appeals for Veterans Claims (Court) in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), with respect to the five 
elements of a claim for service connection, as appropriate.  

After providing the required notice, the RO should obtain any 
additional evidence for which the appellant provides 
sufficient information and, if necessary, authorization, 
following the current procedures prescribed in 38 C.F.R. 
§ 3.159.

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.    

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should furnish the appellant 
and her representative a letter providing 
notification of the duties to notify and 
assist imposed by the VCAA.  The letter 
should include a summary of the evidence 
currently of record that is pertinent to 
the claims on appeal, and specific notice 
as to the type of evidence necessary to 
substantiate them.  To ensure that the 
duty to notify the claimant what evidence 
will be obtained by whom is met, the RO's 
letter should request the appellant to 
provide sufficient information and, if 
necessary, authorization to enable VA to 
obtain any medical records pertaining to 
the matters on appeal that are not 
currently of record.  

The RO should also invite the appellant 
to submit all pertinent evidence in her 
possession, and explain the type of 
evidence that is her ultimate 
responsibility to submit.  The RO should 
ensure that its letter meets the 
requirements of the Court's recent 
decision in Dingess/Hartman v. Nicholson, 
cited to above, with respect to notice 
pertinent to the five elements of a claim 
for service connection, as appropriate.  
The RO's letter should clearly explain to 
the appellant that she has a full one-
year period to respond (although VA may 
decide the claims within the one-year 
period).

2.  If the appellant responds, the RO 
should assist her in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant and her 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.  

3.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority.

5.  If any benefit sought on appeal is 
not granted, the RO must furnish the 
appellant and her representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The appellant needs take no 
action until otherwise notified, but she may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or 


other appropriate action must be handled in an expeditious 
manner.                      See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2005).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2005).


